DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-25 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Yang (US2015/0091900) which corrects for perspective distortion by using a depth map for segmenting a facial image and warping the segmented facial image from a synthetic viewpoint, and Wu (US2011/0090303 which performs real-time facial perspective distortion correction by applying a warp parameter based on camera orientation.  Nothing in the prior art discloses or suggests determining a first image area in an image, determining a warping mesh for the image, determining a first portion of the warping mesh, wherein the first portion of the warping mesh is associated with the first image area, determining a cost function for the warping mesh by determining first costs associated with the first portion of the warping mesh, wherein the first costs comprise costs associated with one or more face-related transformations to correct one or more geometric distortions in the first image area, determining an optimized mesh based on an optimization of the cost function for the warping mesh, and modifying the first image area in the image based on the optimized mesh as required by independent method claim 1 and corresponding limitations of device claim 20 and article of manufacture claim 23. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667